Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to amendment filed 2/25/2022

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Takahashi et al. (US 2014/0348529)
With respect to claim 1, Takahashi et al. disclose an image forming apparatus (e.g. fig. 1) comprising: a photosensitive member (e.g. item(s) 311); a developing machine (e.g. item 313) configured to develop an electrostatic latent image formed on the photosensitive member (311) using toner; an optical scanning device (e.g. fig. 1, item 35 and/or fig. 2) provided with a transparent member (e.g. item(s) 351) configured to allow a laser beam, used to scan the photosensitive member, to pass through the transparent member to an outside, wherein the optical scanning device (35) is provided under the photosensitive member (311) in a vertical direction (as shown at least by fig. 1); an image forming unit configured to form an image on a printing medium by developing, by using toner, an electrostatic latent image to be formed on the photosensitive member as a result of scanning the photosensitive member with the laser beam and then transferring the toner image onto the printing medium (as shown at least by fig. 1); a cleaning mechanism (e.g. fig. 3) configured to clean the transparent member (351), wherein the cleaning mechanism includes a cleaning member (e.g. item 61) configured to contact with the transparent member (351) and a movement member (e.g. items 63 and/or 621) configured to move the cleaning member (61) along a direction in which the laser beam scans (as shown at least by fig. 3); a user interface (e.g. fig. 1, item 2) configured to accept an instruction on a number of times the movement member reciprocally moves the cleaning member on the transparent member (as discussed at least in paragraph 41); and a controller (e.g. paragraph 41, “control portion 1” configured to control to cause the movement member to reciprocally move the number of times based on the accepted instruction (as discussed at least in paragraph(s) 41, 43 and/or as shown at least by figs. 5-7).
With respect to claim 2, Takahashi et al. further disclose wherein the controller (1) further is configured to control the movement member (63 and/or 621) in accordance with any one of a first cleaning mode (e.g. when a short driving time is input to the operation display portion discussed at least in paragraph 41) and a second cleaning mode (e.g. when a long driving time is input to the operation display portion discussed at least in paragraph 41) that is greater in the number of times of reciprocal movement of the cleaning member than the number of times of reciprocal movement of the cleaning member in the first cleaning mode (as discussed at least in paragraphs 41-43), and wherein the user interface (2) is configured to accept any one of the first cleaning mode and the second cleaning mode (as discussed at least in paragraph 41).
With respect to claim 3, Takahashi et al. further disclose wherein the user interface (2) is configured to accept the number of times of reciprocal movement of the cleaning member (61) from an operator (as discussed at least in paragraph 41), and wherein, when the second cleaning mode (e.g. when a long driving time is input to the operation display portion discussed at least in paragraph 41) is selected, the controller controls the movement member (63 and/or 621) in accordance with the number of times of reciprocal movement based on the accepted instruction (as discussed at least in paragraphs 41-43).
With respect to claim 4, Takahashi et al. further disclose wherein the user interface is a first user interface and includes a display (e.g. fig. 1, item 2) configured to display a second user interface (e.g. as discussed at least in paragraph 19) through which any one of the first cleaning mode (e.g. when a short driving time is input to the operation display portion discussed at least in paragraph 41) and the second cleaning mode is selected by the operator (e.g. when a long driving time is input to the operation display portion discussed at least in paragraph 41).


Response to Arguments
Applicant's arguments filed 2/25/22 have been fully considered but are not persuasive.  Applicant argues that “paragraph 0041 pointed out by the examiner merely teaches that the user can input the driving time of the motor that moves the cleaning member 61 from the standby position P1 to the end position.”  The Examiner respectfully disagrees and notes that Takahashi et al. disclose the subject limitation at least in the case where the user inputs a driving time sufficient to allow for one full forward movement from P1 to P2 and one full reverse movement from P2 to P1 of the cleaning member 61.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Remarks

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



JSW